Exhibit 10.1
EXECUTION VERSION
     FOURTH AMENDMENT dated as of December 15, 2010 (this “Amendment”), to the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2007, as
amended (the “Credit Agreement”), among THE GOODYEAR TIRE & RUBBER COMPANY, an
Ohio corporation (“Goodyear”); GOODYEAR DUNLOP TIRES EUROPE B.V., a corporation
organized under the laws of the Netherlands; GOODYEAR DUNLOP TIRES GERMANY GMBH,
a company organized under the laws of the Federal Republic of Germany; GOODYEAR
DUNLOP TIRES OPERATIONS S.A., a société anonyme organized under the laws of
Luxembourg; the lenders party thereto (together with their successors and
permitted assigns thereunder, the “Lenders”); J.P. MORGAN EUROPE LIMITED, as
Administrative Agent (in such capacity, the “Administrative Agent”); and
JPMORGAN CHASE BANK, N.A., as Collateral Agent.
          WHEREAS, on the terms and conditions set forth in the Credit
Agreement, the Lenders have extended and agreed to extend credit to the
Borrowers; and
          WHEREAS, Goodyear and the Borrowers have requested that the Lenders
amend, and the Lenders under the Credit Agreement whose signatures appear below,
constituting at least the Majority Lenders, are willing to amend, certain
provisions of the Credit Agreement on the terms and subject to the conditions
set forth herein.
          NOW, THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used and not defined
herein shall have the meanings given to them in the Credit Agreement or, if not
defined therein, in the Guarantee and Collateral Agreement, each as amended
hereby or pursuant hereto.
          SECTION 2. Amendment of the Credit Agreement. Upon the effectiveness
of this Amendment as provided in Section 5 below, (A) Section 2.01 of the Credit
Agreement is hereby amended by (a) replacing the comma at the end of clause
(a)(i) thereof with the word “or”, and (b) deleting clause (a)(iii) thereof and
the word “or” immediately preceding such clause, (B) Section 2.04(b) of the
Credit Agreement is hereby amended by (a) replacing the comma at the end of
clause (ii) of the penultimate sentence thereof with the word “and”, and
(b) deleting clause (iv) of the penultimate sentence thereof and the word “and”
immediately preceding such clause and (C) Section 2.05 of the Credit Agreement
is hereby amended by (a) replacing the comma at the end of clause (a)(i) thereof
with the word “or”, and (b) deleting clause (a)(iii) thereof, ending before “,
provided” and the word “or” immediately preceding such clause.

 



--------------------------------------------------------------------------------



 



          SECTION 3. Representations and Warranties. Each of Goodyear and each
Borrower represents and warrants to the Administrative Agent and the Lenders
that:
          (a) After giving effect to this Amendment, no Default has occurred and
is continuing.
          (b) All representations and warranties of Goodyear, the European J.V.
and each other Borrower set forth herein and in the Credit Agreement are true
and correct in all material respects, except to the extent such representations
and warranties relate to an earlier date (in which case they were true and
correct as of such earlier date).
          SECTION 4. Conditions Precedent to Effectiveness. This Amendment shall
become effective as of the date (the “Amendment Effective Date”) on which the
Administrative Agent shall have received (a) counterparts hereof duly executed
and delivered by Goodyear, each Borrower and the Majority Lenders and (b) a
certificate of a Financial Officer of Goodyear stating that on the Amendment
Effective Date (i) no Default or Event of Default has occurred and is
continuing, and (ii) the representations and warranties of Goodyear, the
European J.V. and each other Borrower set forth herein and in the Credit
Agreement are true and correct in all material respects on and as of the
Amendment Effective Date, except to the extent such representations and
warranties relate to an earlier date (in which case they were true and correct
as of such earlier date).
          SECTION 5. No Other Amendments or Waivers; Confirmation. Except as
expressly amended hereby, the provisions of the Credit Agreement are and shall
remain in full force and effect. Nothing herein shall be deemed to entitle
Goodyear or the Borrowers to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement in similar or different
circumstances. This Amendment shall be a Credit Document for all purposes of the
Credit Agreement. On and after the Amendment Effective Date, any reference to
the Credit Agreement shall mean the Credit Agreement as modified hereby.
          SECTION 6. Expenses. Goodyear agrees to pay or reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP and Allen & Overy LLP, counsel for the
Administrative Agent.
          SECTION 7. Governing Law. This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.
          SECTION 8. Counterparts. This Amendment may be executed by one or more
of the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Amendment may be delivered by facsimile transmission of the
signature pages hereof.

 



--------------------------------------------------------------------------------



 



          SECTION 9. Austrian Matters. Each party hereto is reminded of its
obligations under Section 9.20 of the Credit Agreement and confirms that it will
execute this Amendment outside the Republic of Austria, it will not send any
notice or other communication in respect of this Amendment into or from the
Republic of Austria and it will not send to or otherwise produce in Austria an
original copy, notarised copy or certified copy of this Amendment.
          SECTION 10. Headings. The section headings used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their duly authorized officers as of the day
and year first above written.

            THE GOODYEAR TIRE & RUBBER COMPANY,
        by   /s/ Scott A. Honnold       Name:   Scott A. Honnold       Title:  
Vice President and Treasurer       GOODYEAR DUNLOP TIRES EUROPE B.V.,
          by   /s/ Arthur de Bok       Name:   Arthur de Bok       Title:  
Chairman           by   /s/ Dominikus Golsong       Name:   Dominikus Golsong  
    Title:   Director       GOODYEAR DUNLOP TIRES GERMANY GMBH,
          by   /s/ Rainer Landwehr       Name:   Rainer Landwehr       Title:  
Group Managing Director           by   /s/ Ajay Sirohi       Name:   Ajay Sirohi
      Title:   Managing Director  

 



--------------------------------------------------------------------------------



 



            GOODYEAR DUNLOP TIRES OPERATIONS
S.A.,
          by   /s/ Philippe Degeer       Name:           Title:          
    by   /s/ Hans-Joachim Famula       Name:   Hans-Joachim Famula      
Title:   Director  

 



--------------------------------------------------------------------------------



 



            J.P. MORGAN EUROPE LIMITED, individually
and as Administrative Agent,
          by   /s/ Belinda Lucas       Name:   Belinda Lucas       Title:  
Associate       JPMORGAN CHASE BANK, N.A. individually
and as Collateral Agent,
          by   /s/ Robert P. Kellas       Name:   Robert P. Kellas      
Title:   Executive Director    

 